DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant’s reply filed December 22, 2020 to the nonfinal rejection made on October 1, 2020.
The arguments over the 35 U.S.C. 103(a) rejection of claims 1-8 of Zhang et al (CN 101450040 – IDS ) is not persuasive. The rejections is herewith maintained.
Applicant’s argues “In order to solve the poor long-term stability of taxanes, based on the polarity characteristics of docetaxel or paclitaxel, the present inventor specifically utilized polyethylene glycol (PEG) with a specific chain length (i.e., PEG-200, PEG-300, PEG-400 and/or PEG-600) as the components of the solvent for injection, and unexpectedly discovered that, after the drug solution of the present application comprising PEG with a specific chain length and paclitaxel or docetaxel is dissolved in an emulsion solution comprising oil for injection (such as soybean oil, octyl and decyl glycerate), some of the emulsion micro-particles can be used as the carrier to carry the drug, and then these drug-loaded emulsion micro-particles can be further dispersed homogeneously into other drug-unloaded emulsion to form a stable preparation.”  It is Examiners contention that those same PEG’s claimed are taught in Zhang et al.
The requirement is still deemed proper and is therefore made Final.
The following rejections are made:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 
Claims 1-5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al (CN 101450040 – IDS ).
Chen et al teaches a freeze-dried powder injection is composed of paclitaxel or docetaxel 0.01-3, injection oil 1-50, emulsifier 0-5, freeze-drying protective agent 1-30%(g/mL), pH regulator adjusting pH to 4.0-9.0 and addnl. injection water.  Injection oil is monoglyceryl caprylate, monoglyceryl caprate, diglyceryl caprylate, diglyceryl caprate, Et caprylate, Et caprate, Et oleate, etc.  Emulsifier is one or more of soybean phospholipid for injection, yolk phospholipid for injection, poloxamer 188, Tween 80.  Freeze-drying protective agent is one or more of mannitol, sucrose, glucose, trehalose, lactose, sorbitol, xylitol, PVP, dextran and sodium chloride. pH regulator is one or more of citric acid, malic acid, tartaric acid, oxalic acid, sodium carbonate, sodium bicarbonate and NaOH.  The reference teaches an antioxidant such as tocopherol and derivatives.  PEG-400 is taught by the reference as well.  The reference teaches oleic acids.
Although, the reference does not teach an example of the drug solution, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine paclitaxel or docetaxel, a pH regulator, and a solvent.  The motivation comes 
Conclusion

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627